COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  SHANNON MARK DOUTHIT,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00092-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Shannon Mark Douthit has filed a pro se petition for writ of mandamus requesting this Court
to order the Honorable Curt Stein, Senior District Judge of Tom Green County, sitting by assignment
in the 394th District Court, to vacate Relator's murder conviction.
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided, Mr. Douthit has not demonstrated he is entitled
to mandamus relief.  See Tex.R.App.P. 52.8.  We therefore deny relator's request.


June 10, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)